PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,770,605
Issue Date: 8 Sep 2020
Application No. 15/492,267
Filing or 371(c) Date: 20 Apr 2017
Attorney Docket No.  475821US
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.183, filed September 16, 2020, requesting waiver of the regulations in order to correct the address of the second joint inventor.

The petition is DISMISSED.  

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  No extensions of time under 37 CFR 1.136(a) are permitted. This is not final agency action within the meaning of 5 U.S.C. § 704. 

The first regulation cited in the petition is 37 CFR 3.81. However, 37 CFR 3.81 is not a relevant section of the regulations.  37 CFR 3.81 addresses issuance of a patent in the name of an assignee, not correction of a joint inventor’s address.

37 CFR 1.322 is the next regulation cited in the petition. This regulation pertains to the conditions that a certificate of correction will be issued due to Office mistake. A review of the application data sheet (“ADS”) filed April 20, 2017 reveals the city and country listed for the second joint inventor, Fahrettin Yakuphanoglu, was Jeddah, Saudi Arabia. This is precisely the city and country listed on the Letters Patent for the second joint inventor. There was no Office mistake. 

The Office could issue a certificate of correction changing the second joint inventor’s address if the requirements of 37 CFR 1.183 are met.

37 CFR 1.183 provides: 

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).



In light of the above discussion, the petition is DISMISSED.

Regarding fees:  Applicant paid a $150 certificate of correction fee and a $140 petition fee. The petition fee associated with the filing of a Rule 183 petition for an undiscounted entity was $400 on September 16, 2020. Accordingly, deposit account no. 15-0030 has been charged the $260 balance due.

Telephone inquiries concerning this decision on petition should be directed to the undersigned at (571) 272-3230.


Further correspondence with respect to this matter should be addressed as follows:

By mail:			Mail Stop PETITION
				Commissioner for Patents
				Post Office Box 1450
				Alexandria, VA 22313-1450	

By hand:			U.S. Patent and Trademark Office
				Customer Service Window, Mail Stop Petition
				Randolph Building
				401 Dulany Street
				Alexandria, VA 22314

By FAX:			(571) 273-8300 - ATTN:  Office of Petitions

By internet:			EFS-Web 



/SHIRENE W BRANTLEY/Attorney Advisor, OPET